DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 6, filed 7/20/2022, with respect to the rejection(s) of claim(s) 1-13 under Fukuda (US 2005/0255351 A1, hereafter Fukuda) in view of McElroy et al. (US 2010/0266923 A1, hereafter McElroy ‘923) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukuda in view of McElroy ‘923 and the new prior art of McElroy et al. (US 2009/0291338 A1, hereafter McElroy ‘338).  McElroy ‘338 is relied upon for teaching a suction device (venturi) directly downstream of a condenser as detailed in the claim rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the environment of the recirculation reservoir" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2005/0255351 A1, hereafter Fukuda) in view of McElroy et al. (US 2009/0291338 A1, hereafter McElroy ‘338), further in view of McElroy et al. (US 2010/0266923 A1, hereafter McElroy ‘923).
With regard to claims 1 and 13, Fukuda teaches a waste gas post-treatment system for a fuel cell system having:
a condensing section (condenser 8) for producing waste gas condensate from waste process gas of the fuel cell system [0028, fig. 1]
a collecting section (water tank 10) downstream of the condensing section for collecting the waste gas condensate [0028, fig. 1]
a purification unit (filter) for purifying the waste gas condensate produced [0028], and 
a valve assembly (valve 14 and three way valve 18) for recirculating purified waste gas condensate into the fuel cell system wherein the valve assembly can be switched between a blocking state and a passage state (open or closed valves) [0029, fig. 1]
Fukuda does not explicitly teach the filter is located downstream of the collecting section, however this would be an obvious variant to one of ordinary skill in the art since it would perform the same function of filtering/purifying water produced by the condensing device and only require a rearrangement of parts.  See MPEP 2144.04 VI.
Fukuda does not explicitly teach a suction device for sucking waste process gas out of the fuel cell system into the condensing section by producing a vacuum in the fuel cell system.  However, in the same field of endeavor, McElroy ‘338 teaches the use of a venturi (venturi 108, which would act as a suction device upstream of the venturi and create a vacuum in upstream components including the fuel cell) directly downstream of a condenser (claim 13, condenser 180) [0028, fig. 4].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the venturi directly downstream of the condenser taught by McElroy with the fuel cell system of Fukuda for the benefit of creating a pressure drop that would allow for an oxidant recirculation flow [McElroy 0028]. 
Modified Fukuda does not teach recirculating water, However, in the same field of endeavor, McElroy ‘923 teaches the use of a suction device/vacuum (venturi and suction lines) to recirculate water (condensate) [0062] using a pressure differential (drop) [0061].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a venturi such as the one taught by McElroy ‘923 to recirculate water with the system of modified Fukuda for the benefit of allowing for circulation of fluids and a controlled mixing of flows [McElroy 0019, 0062, 0065].
With regard to claim 2, Fukuda teaches a buffer reservoir (water tank 10) for storage of condensate [0028, fig. 1].
With regard to claim 3, Fukuda teaches a pump (17) for pumping the waste gas condensate out of the collecting section (water tank 10) [0029] and teaches a purification unit (filter) for purifying the waste gas condensate produced [0028].  Fukuda does not explicitly teach the filter is located downstream of the collecting section and upstream of the pump, however this would be an obvious variant to one of ordinary skill in the art since it would perform the same function of filtering/purifying water produced by the condensing device and only require a rearrangement of parts.  See MPEP 2144.04 VI.
With regard to claim 4, Fukuda teaches a recirculation reservoir (water tank 10) for storing purified waste gas condensate is arranged upstream of the valve assembly [0029, fig. 1] and teaches a purification unit (filter) for purifying the waste gas condensate produced [0028].  Fukuda does not explicitly teach the filter is located upstream of the reservoir, however this would be an obvious variant to one of ordinary skill in the art since it would perform the same function of filtering/purifying water produced by the condensing device and only require a rearrangement of parts.  See MPEP 2144.04 VI.
With regard to claim 7, Fukuda teaches an outlet valve (drain valve 15) for the discharge of purified condensate from the recirculation reservoir (water tank 10 connected to water passage 9b) [0028-0029, fig. 1].  Fukuda does not explicitly teach the drain valve is arranged on the reservoir (tank) however this would be an obvious variant to one of ordinary skill in the art since it would provide the same function of draining water from the reservoir (tank) and only require a rearrangement of parts.  See MPEP 2144.04 VI.
With regard to claim 8, Fukuda teaches a heat exchanger [0028].
With regard to claim 9, Fukuda teaches a treatment system (condenser and filter) [0028] and a fixed fuel cell system (fuel cell stack 1) [0027, fig. 1].
With regard to claims 10 and 11, Fukuda teaches a method for waste gas post treatment having the following steps:  
removing waste gas from the fuel cell system into the condensing section (condenser 8) [0028, fig. 1],
guiding the waste gas condensate produced from the condensing section into a purification unit (filter) for purifying the condensate [0028]
setting the valve assembly to the passage state [0029, 0074].
Modified Fukuda does not explicitly teach sucking waste gas out of the fuel cell system or using a pressure gradient in the valve assembly.  However, in the same field of endeavor, McElroy ‘923 teaches the use of a suction device/vacuum (venturi and suction lines) to suck waste gas out of a fuel cell [0019] and recirculate water (condensate) [0062] using a pressure differential (drop) [0061].  When a pressure differential is used to recirculate water into the fuel cell the pressure in the fuel cell would necessarily have to be lower in order to allow water to recirculate (claim 11). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of McElroy ‘923 with the method of modified Fukuda for the benefit of allowing for circulation of fluids and a controlled mixing of flows [McElroy 0019, 0062, 0065].
With regard to claim 12, Fukuda teaches a predefined valve opening duration (which would create discontinuous recirculation) [0065].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, McElroy ‘338, and McElroy ‘923 as applied to claims 1-4, 7-13 above, and further in view of Nakamura et al. (US 2003/0129465 A1, hereafter Nakamura).
With regard to claim 5, Fukuda teaches a valve assembly located downstream of a reservoir [0029, fig. 1] but does not explicitly teach a flow meter.  However, in the same field of endeavor, Nakamura teaches the use of a flow meter [0236].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the flow meter of Nakamura with the system of Fukuda for the benefit of knowing a required amount of water to be purified [Nakamura 0236].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, McElroy ‘338, and McElroy ‘923 as applied to claims 1-4, 7-13 above, and further in view of Balliet et al. (US 2011/0014530 A1, hereafter Balliet).
With regard to claim 6, Fukuda teaches a reservoir (water tank 10) [0028-0029, fig. 1] but does not explicitly teach a ventilation valve.  However in the same field of endeavor, Balliet teaches a ventilation valve and vents (pressure control valve and vents) associated with a reservoir [0018].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the ventilation valve and vents (pressure control valve and vents) of Balliet with the reservoir of Fukuda for the benefit of being able to regulate the pressure in the reservoir and water system [Balliet 0018].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724     

/STEWART A FRASER/Primary Examiner, Art Unit 1724